Citation Nr: 0818507	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-35 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral eye disability.

2.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1959 and from January 1961 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing at the RO.  A transcript of the hearing is associated 
with the claims file.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
bilateral eye disability was previously denied by the RO in a 
July 1976 rating decision.

2.  The July 1976 rating decision was not appealed.

3.  Relevant evidence submitted since the July 1976 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claims.

4.  The veteran suffered a bilateral eye injury during active 
military service.

5.  The veteran's current bilateral eye disability is related 
to the in-service injury.

CONCLUSIONS OF LAW

1.  The July 1976 rating decision is final.  38 U.S.C.A. § 
4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976); 
currently 38 U.S.C.A. § 7105(c) (West 2002 &Supp. 2007)); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2. New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
eye disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  The veteran's bilateral eye disability was incurred as a 
result of active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Entitlement to service connection for residuals of an eye 
injury was denied in a rating decision dated in July 1976.  
In making this determination, the RO noted that the veteran's 
service medical records were not available for review and 
denied his claim because there was no evidence showing he 
suffered an eye injury during service.  The veteran did not 
appeal the RO's determination; therefore, the July 1976 
rating decision became final.  38 U.S.C.A. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1976); currently 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007)); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).  New 
and material evidence is defined as evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim as in this case dealing with a 
claim for service connection.  Evans v. Brown, 9 Vet. App. 
273 (1996).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  

Since the June 1976 rating decision, the new evidence that 
has been received into the record includes a portion of the 
veteran's service medical records dated from September 1958 
to June 1959.  The veteran has submitted statements regarding 
the reported in-service eye injury and the treatment he 
received thereafter, military orders showing he was suspended 
from flight status in January 1958 due to physical 
disqualification, and a copy of his July 1963 separation 
examination report, which shows he had decreased visual 
acuity that was corrected with glasses.  Also submitted were 
three written statements from the veteran's private 
physician, Dr. McVey, which state that the veteran's current 
eye disability may have been caused by ultraviolet radiation 
in service.  

At the time of the June 1976 rating decision, there was no 
evidence showing the veteran suffered a bilateral eye injury 
during service.  Since the June 1976 rating decision, the 
veteran has provided evidence which relates to the issue of 
whether he suffered an in-service eye injury, as well as 
medical evidence which purports to establish an etiological 
relationship between his current eye disability and military 
service.  Presuming the evidence credible for the purposes of 
reopening the claim, the Board finds that such evidence is 
new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim for entitlement to service 
connection for a residual bilateral eye disability may be 
reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection is warranted 
because he suffered an injury to both his eyes during 
military service and has had symptoms since that time, which 
he believes are related to the in-service eye injury.  
Specifically, the veteran reports that, one day in 
approximately 1958, he was directed to be a welder on a 
particular assignment, although he had not been trained in 
welding.  At the September 2007 hearing, the veteran 
testified that, as the day progressed, he began to experience 
a burning sensation that worsened throughout the day.  The 
veteran testified that his eyes were swollen shut by the end 
of the day and he was taken to the emergency room at the base 
hospital where they admitted and treated him with salves, 
drops, and bandages.  He testified that he stayed in the 
hospital for about six days and was suspended from flight 
status during that time but was allowed to return to flight 
status after he was fitted for corrective lenses.  The 
veteran testified that, before the eye injury, he had perfect 
vision and did not require the use of corrective lenses but 
has had to wear glasses and suffered from decreased vision 
and headaches since that time.  

At the outset, the Board notes that the evidentiary record 
only contains service medical records dated from September 
1958 to June 1959.  In this regard, the Board notes that, 
although the veteran has provided ample information about the 
approximate date, place, and type of treatment he received 
for the reported in-service eye injury during service, the RO 
has been unable to obtain a copy of the veteran's service 
medical records dated from August 1955 to August 1958 and for 
his second period of active duty from January 1961 to August 
1963, which may show treatment for the reported in-service 
injury.  

In October 2005, the RO prepared a formal finding of 
unavailability which documents its attempts to obtain the 
veteran's service medical records.  The RO noted, however, 
that despite three attempts to secure the records, the 
National Personnel Records Center (NPRC) was unable to locate 
the records.  The RO informed the veteran that his records 
could not be obtained and requested that he submit any 
service medical records in his possession.  The Board is 
mindful that, in a case such as this, where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992). While it is unfortunate that the veteran's 
service medical records are unavailable, the appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
duty in mind.  Review of the record reveals the veteran has 
submitted service medical records that were in his 
possession.  There is, however, no objective evidence of 
record which shows the veteran suffered an injury to his eyes 
during service.  

Nonetheless, the veteran has submitted various documents in 
order to corroborate his report of the in-service injury.  
The veteran submitted a copy of military orders which show he 
was suspended from flight status for 10 days in January 1958 
due to a physical disqualification that was not specified.  
He also submitted treatment records which show that he sought 
an emergency optometry appointment and requested medication 
for headaches in April and May 1961, respectively.  Also 
submitted were military orders showing, that in April 1963, 
the veteran was given 30 days of temporary duty at the U.S. 
Air Force Hospital in Elmendorf, Alaska, to receive medical 
or dental treatment for a condition that was not specified.  
The veteran submitted a copy of his July 1963 separation 
examination report which shows he had decreased visual acuity 
and wore glasses to correct refractive error.  He also 
submitted various pictures of himself during service which 
show he did not wear glasses prior to the date of the 
reported injury but wore them thereafter.  

The Board has carefully reviewed the evidence of record and 
finds the veteran's report of suffering an injury to his eyes 
during service to be competent and credible.  The veteran has 
provided a consistent report of the injury he received in 
service and the symptoms he experienced as a result of the 
injury both during and after service.  Therefore, the 
veteran's statements in that regard are considered competent 
lay evidence.  See 38 C.F.R. § 3.159(a)(2).  

Although there is no evidence of record that proves the 
veteran suffered an eye injury during service, the Board 
finds the veteran has submitted sufficient evidence which 
corroborates his statements regarding the events that 
occurred as a result of the in-service injury.  As noted, he 
submitted orders showing he was suspended from flight status 
due to physical disqualification, evidence which shows he 
continued to seek and receive treatment for problems 
associated with his eyes, and evidence showing he did not 
wear glasses during the first part of service but wore them 
during the latter portion of service, including at separation 
from service in July 1963.  In addition, the Board finds the 
veteran's testimony at the September 2007 hearing to be 
credible and notes that his report of the in-service injury 
has been consistent and is uncontradicted by the other 
evidence of record.  

The Board notes that the evidence mentioned above is not 
conclusive but, in considering the evidence as a whole, the 
Board finds the evidence is at least in equipoise with 
respect to whether the veteran suffered an in-service eye 
injury.  As such doubt is resolved in favor of the veteran, 
the Board concludes there is competent evidence of record 
which shows the veteran suffered a bilateral eye injury in 
service.  See Hickson, supra.  

The Board also finds the veteran has submitted sufficient 
evidence showing he continued to have symptoms associated 
with his eyes after service.  In this regard, the veteran 
testified that he has experienced decreased vision and 
headaches since he was separated from service and has 
required the use of glasses since that time.  The veteran 
provided the names of private physicians who fitted him for 
glasses as early as the 1970s and, although medical records 
from those medical providers are not included in the record, 
the Board considers the veteran's report of continued 
symptoms and treatment since service to be credible.  The 
remaining issue to be resolved is whether there is medical 
evidence of a nexus between the in-service injury and any 
current disability.  See Hickson, supra.  

In support of his claim, the veteran points to three written 
statements from his private physician, Dr. McVey, who has 
treated the veteran for near-sightedness and astigmatism 
since the mid-1990s.  Dr. McVey has essentially stated that 
the veteran suffers from lenticular astigmatism, which may 
have resulted from exposure to ultraviolet radiation during 
military service.  See written statements dated October 2004, 
April 2005, and September 2007.  Although Dr. McVey has 
provided speculative statements regarding the potential 
relationship between the veteran's current disability and 
military service, the Board notes that the factual basis upon 
which his conclusion is based, i.e., that the veteran 
suffered an in-service eye injury, has been deemed credible, 
and he has attempted to provide a rationale for his opinion 
based upon the veteran's current symptomatology.  In 
addition, the Board notes there is no opposing evidence of 
record which suggests that the veteran's current bilateral 
eye disability is not related to his military service.  In 
particular the Board places significant weight on Dr. McVey's 
April 2005 statement in which he indicates his opinion that 
the veteran's eye disability is likely the result of a 
lenticular change rather than a corneal change and that the 
exposure to ultraviolet radiation was a likely cause of the 
disability.

Therefore, the Board finds that the opinions rendered by Dr. 
Mc Vey provide the necessary medical basis to establish a 
nexus between the veteran's current bilateral eye disability 
and the in-service injury.  As such doubt is resolved in 
favor of the veteran, the veteran's claim for service 
connection for residuals of bilateral eye injuries is 
allowed.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2007). Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, the Board finds 
that no undue prejudice to the appellant is evident by a 
disposition by the Board herein, as the grant of his claim 
for service connection for a bilateral eye disability is a 
complete grant of the benefits sought on appeal. Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (where appealed claim for 
service connection is granted, further appellate-level review 
is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral eye 
disability is reopened.

Entitlement to service connection for a bilateral eye 
disability is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


